DECISION OF DISMISSAL
This matter is before the court on the court's own motion to dismiss because Plaintiff failed to pay the filing fee. Plaintiff filed a Complaint with the Magistrate Division on October 4, 2011, with an Application for Waiver of Fees and Court Costs. The court issued an Order Denying Plaintiff's Application for Waiver of Fees on October 24, 2011, and instructed Plaintiff to submit the required filing fee of $240.00 no later than November 7, 2011. The court received Plaintiff's personal check in the amount of $240.00 on November 7, 2011.
On November 17, 2011, the court was informed that Plaintiff had initiated a stop payment action with her bank, halting the payment of the $240.00 filing fee. Court staff contacted Plaintiff via telephone on November 18, 2011, to determine if Plaintiff desired to pursue an appeal with the Magistrate Division. During this conversation, Plaintiff informed the court that she did not intend to pursue the appeal. Plaintiff agreed to send a written statement reflecting her decision. As of this date, Plaintiff has not contacted the court or submitted a negotiable check for the filing fee. *Page 2 
As a result of Plaintiff's stop payment action, Plaintiff's Complaint was not filed. Plaintiff has taken no action to show that she wants to prosecute her claim. Now, therefore, IT IS THE DECISION OF THIS COURT that this matter must be dismissed. Dated this day of November 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinsonon November 30, 2011. The Court filed and entered this documenton November 30, 2011.